UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DELVERN DURAN,
                                                    Plaintiff,                Case # 19-CV-6341-FPG
v.
                                                                              DECISION AND ORDER

THE COUNTY OF MONROE, et al.,
                                                    Defendants.


                                            INTRODUCTION

        Plaintiff brings this civil rights action under 42 U.S.C. § 1983, the Americans with

Disabilities Act (“the ADA”), the Rehabilitation Act, the New York State Human Rights Law

(“NYSHRL”), and New York State law against the following defendants: The County of Monroe;

Sheriffs Baxter and O’Flynn; Deputy Sheriffs Bailey, Kenney, and Williams; Captains McGowen

and VanDuzee; Lieutenants Hayes, Donovan, Leone, and Sarkis; Sergeants Latona, Tumminelli,

Willis, and Zimmerman; Corporals Bevilacqua, Farsace, and Zamiara; Deputy Sheriff John Does

# 1-15; and Medical Staff Richard Roes # 1-10.

        Specifically, Plaintiff brings causes of action for (1) negligent hiring, training, retention,

and supervision of employees against Sheriffs O’Flynn and Baxter; 1 (2) denial of his constitutional

rights under § 1983 against all defendants; (3) discrimination based on disability under the ADA,

the Rehabilitation Act, and the NYSHRL against all defendants; and (4) deliberate indifference to

his serious medical needs and failure to treat under § 1983 against all defendants.

        Defendants now move to dismiss Plaintiff’s Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. ECF Nos.




1
 Plaintiff voluntarily dismissed this cause of action. ECF No. 16 at 8. Accordingly, the Court grants Defendants’
motion to dismiss this claim.

                                                       1
7, 13. For the reasons that follow, Defendants’ motion to dismiss is GRANTED IN PART and

DENIED IN PART.

                                            DISCUSSION

I.      Plaintiff’s Amended Complaint

        Plaintiff alleges that Defendants acted with deliberate indifference to his medical needs

when he suffered epileptic seizures while incarcerated at Monroe County Jail (“MCJ”) from May

8 to May 10, 2016. ECF No. 7 ¶ 31. The following facts are alleged in Plaintiff’s Amended

Complaint.

        Plaintiff was incarcerated at MCJ on May 8, 2016 for allegedly driving with a suspended

license. Id. ¶ 25. Plaintiff informed Defendants of his epilepsy condition when he was medically

screened during admission. Id. ¶¶ 26, 27. MCJ refused to accept Plaintiff’s epilepsy medication

when his girlfriend brought it to the jail. Id. ¶¶ 29, 30. Plaintiff suffered a seizure while in his jail

cell on May 8, 2016. Id. ¶ 32. Defendants’ attempts to restrain Plaintiff while he was seizing

resulted in Plaintiff breaking his toe and suffering head and back injuries. Id. ¶¶ 34, 36, 37.

Defendants refused Plaintiff’s multiple requests for his epilepsy medication and did not give him

medical attention. ECF No. 7 ¶¶ 38, 39, 40, 42, 43.

        Plaintiff suffered a second seizure on May 9, 2016 while at MCJ for which he was taken

to the hospital and given medication. Id. ¶¶ 44, 45, 46. While on medical observation at MCJ on

May 10, 2016, Plaintiff suffered a third seizure causing him head and arm injuries and to defecate

and urinate on himself. Id. ¶¶ 49, 53, 54. Defendants refused Plaintiff a change of clothes,

requiring him to sit in his own feces and urine, and did not treat his injuries. Id. ¶¶ 51, 52, 55.




                                                   2
II.      Legal Standard

         A party may move to dismiss a complaint for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing such a motion, a court “must accept as

true all of the factual allegations contained in the complaint,” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 572 (2007), and “draw all reasonable inferences in Plaintiff’s favor.” Faber v. Metro.

Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011). To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The application of this standard

is “a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679.

III.     Analysis

         A.       Res Judicata and Collateral Estoppel

         Defendants argue that Plaintiff’s Amended Complaint is barred by the doctrines of res

judicata and collateral estoppel because of a prior state court decision and stipulation of dismissal.

                  1.       Prior State Court Action

         On August 4, 2017, Plaintiff filed a complaint in New York Supreme Court regarding the

events described above. ECF No. 13-3 at 5-14. 2 Plaintiff alleged claims of medical malpractice,




2
  With their motion to dismiss, Defendants submitted the summons, complaint, decision, and stipulation in Plaintiff’s
prior state court action. ECF Nos. 13-3, 13-4, 13-6. “A court may take judicial notice of matters of public record,
including pleadings, testimony, and decisions in prior state court adjudications, on a motion pursuant to Rule
12(b)(6),” and the Court does so here. Johnson v. Pugh, No. 11-CV-385 (RRM)(MDG), 2013 WL 3013661, at *2
(E.D.N.Y June 18, 2013) (citing Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000)).

                                                         3
negligence in providing treatment and monitoring, battery, and negligence against Monroe County

and ten John Doe sheriffs. Id.

       The state court ruled that Monroe County did not have respondeat superior liability for the

sheriffs’ actions and dismissed Plaintiff’s battery and negligence claims against Monroe County

with prejudice. ECF No. 13-4 at 2-8. All claims against the John Doe sheriffs were dismissed

with prejudice because the one-year statute of limitations for service of the complaint upon them

expired before Plaintiff filed his case. ECF Nos. 13-4 at 7-8; 13-5 at 3.

       The state court did not dismiss Plaintiff’s claims of medical malpractice or negligence in

providing treatment and monitoring against Monroe County.             The parties later executed a

stipulation of discontinuance with prejudice as to those remaining claims. ECF No. 13-6 at 2.

               2.      Legal Standard and Analysis

       The doctrine of res judicata provides that “a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised in

that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980) (applying res judicata to § 1983 action).

Indeed, a federal court must give the same preclusive effect to a state court judgment “as would

be given that judgment under the law of the State in which the judgment was rendered.” Migra v.

Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Whether the first judgment has

preclusive effect on later claims is governed by New York law, which has adopted a transactional

approach. Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). The transactional approach “bar[s]

a later claim arising out of the same factual grouping as an earlier litigated claim even if the later

claim is based on different legal theories or seeks dissimilar or additional relief.” Id. (citation

omitted).




                                                  4
        Res judicata thus bars a party from re-litigating a claim if “(1) the previous action involved

an adjudication on the merits; (2) the previous action involved the [parties] or those in privity with

them; [and] (3) the claims asserted in the subsequent action were, or could have been, raised in the

prior action.” Monahan v. New York City Dep’t of Corrs., 214 F.3d 275, 285 (2d Cir. 2000).

        The doctrine of collateral estoppel provides that “once a court has decided an issue of fact

or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a

different cause of action involving a party to the first case.” Allen, 449 U.S. at 94. Collateral

estoppel thus bars a party from re-litigating an issue when (1) an identical issue was necessarily

decided in the prior action and is decisive of the present action, and (2) there was a full and fair

opportunity to contest the decision in the prior action. Burgos, 14 F.3d at 792 (citation omitted).

        With this framework in mind, the Court analyzes whether Plaintiff’s claims may proceed

in this case.

                       a.      Monroe County

        The Court finds that res judicata bars Plaintiff’s claims against Monroe County.

        First, the state court’s dismissal of Plaintiff’s claims against Monroe County with prejudice

and Plaintiff’s subsequent stipulation of dismissal with prejudice were adjudications on the merits

for purposes of res judicata. Jefftex Int’l Ltd. v. JPI Trading Corp., 369 F. App’x 303, 305 (2d

Cir. 2010) (“[T]he New York Court of Appeals has noted that a dismissal with prejudice generally

signifies that the court intended to dismiss the action on the merits” (alterations, quotations, and

citations omitted)) (summary order); Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986) (holding

that a stipulation of dismissal with prejudice was an adjudication on the merits that barred further

federal court proceedings).




                                                  5
       Second, Monroe County was a party to the state court action. Third, the claims raised in

Plaintiff’s Amended Complaint could have been or were raised in the state court action. Plaintiff

brought a negligence claim in the state court action and he could have but did not bring claims

under § 1983, the ADA, the Rehabilitation Act, and the NYSHRL. Migra, 465 U.S. at 84 (“[W]e

must reject the view that § 1983 prevents the judgment in petitioner’s state-court proceeding from

creating a claim preclusion bar in this case.”); see Calhoun ex rel. Children’s Rights Initiative, Inc.

v. Ilion Cent. Sch. Dist., 936 N.Y.S.2d 438, 441 (N.Y. App. Div. 2011) (state trial court was not

deprived of jurisdiction over plaintiff’s Rehabilitation Act and ADA claims); Charnoff v. Baldwin

Realty Grp., Inc., 803 N.Y.2d 17, 2005 WL 1875739, at *2 (N.Y. Sup. Ct. 2005) (“[A]n ADA

claim may be commenced in state court or in federal court.”).

       Because the doctrine of res judicata bars this action against Monroe County, the Court

need not address Defendants’ arguments with respect to collateral estoppel.              Accordingly,

Defendants’ motion to dismiss Plaintiff’s Amended Complaint is GRANTED as to Monroe

County.

                       b.      Defendants Bailey, Baxter, Bevilacqua, Donovan, Farsace,
                               Hayes, Kenney, Latona, Leone, McGowen, O’Flynn, Sarkis,
                               Tumminelli, VanDuzee, Williams, Willis, Zamiara, and
                               Zimmerman

       Res judicata does not bar Plaintiff’s Amended Complaint against these named defendants

because they are not the same parties as, or in privity with, the John Does # 1-10 who were

defendants in the state court action.

       In Fabian v. Pappalardo, the plaintiff sued in federal court under § 1983 for excessive

force, denial of medical care, and deprivation of his Fourth and Fourteenth Amendment rights

against the City of New York and two New York City police officers identified as “NYPD Police

Officers John Does.” 395 F. Supp. 3d 257, 261 (S.D.N.Y. 2019). Despite it being clear that the

                                                  6
plaintiff was referring to Officers Pappalardo and Leddy, he never amended his complaint and thus

the officers were never named or served. Id. The first federal court action was dismissed on

summary judgment in the City of New York’s favor and the plaintiff filed a second federal court

action, pleading the same facts, but now naming Officers Pappalardo and Leddy as defendants. Id.

at 262.

          The court found that where, as here, the officers were never named or served with a

complaint in the first action, or in privity with the City of New York, res judicata did not bar the

subsequent litigation against the officers.            Id. at 263-65.         For purposes of res

judicata, “[g]overnment officials sued in their official capacities are generally considered to be in

privity with the government entity that they serve. . . . The same is not true for government officials

sued in their individual capacities.” Id. at 264 (quotations and citations omitted).

          Here, the John Doe defendants in the state court action were never named or served with

the complaint. ECF No. 13-4 at 7. Moreover, because the named defendants in this case were all

sued in their individual capacities, they are not in privity with Monroe County. The named

defendants in this case are therefore neither the same as, nor in privity with, the parties in the state

court action.     Accordingly, res judicata does not bar Plaintiff’s claims against the named

defendants in this case.

          Neither does collateral estoppel. The parties confuse res judicata and collateral estoppel

by arguing over whether the state court’s dismissal on statute of limitations grounds was “on the

merits.” See Lynch v. Cook, No. 02-CV-1526, 2006 WL 839543, at *3 (N.D.N.Y. Mar. 29, 2006)

(“Although the cases cited by the Defendants establish that New York considers a dismissal

on statute of limitations grounds a final judgment ‘on the merits’ for res judicata purposes . . . .

these cases lead to the conclusion that New York courts would not accord collateral estoppel effect



                                                   7
to a statute of limitations dismissal.”); Dolittle v. Ruffo, No. 88-CV-1175, 1991 WL 43021, at *6

(N.D.N.Y. Mar. 29, 1991) (“The courts which have stated that, under New York law, dismissal

on statute of limitations grounds is ‘sufficiently close to the merits’ to bar a second action have

done so only in applying res judicata, or claim preclusion.” (citations omitted)).

        Rather, the first inquiry is whether the identical issue of Defendants’ timely service with a

complaint was necessarily decided in the state court action and decisive in this action. The state

court was concerned with whether the John Doe defendants had been timely served with a state

court complaint pursuant to New York State law; because they had not been timely served, the

claims against them were dismissed. This Court is not concerned with timely service of a state

court complaint, making collateral estoppel inapplicable here. See Lynch, 2006 WL 839543, at *3

(collateral estoppel did not bar a federal court action where a different statute of limitations existed

for the claims raised in the prior action).

        Res judicata and collateral estoppel do not bar Plaintiff’s claims against the named

defendants sued in their individual capacities. The Court will now analyze the sufficiency of

Plaintiff’s claims against the remaining named and John Doe defendants.

        B.      Defendants Bailey, Baxter, Bevilacqua, Donovan, Farsace, Hayes, Kenney,
                Latona, Leone, McGowen, O’Flynn, Sarkis, Tumminelli, VanDuzee, Williams,
                Willis, Zamiara, and Zimmerman

                1.      Denial of Plaintiff’s Constitutional Rights under § 1983

        Plaintiff’s second cause of action is broadly styled as a claim for denial of Plaintiff’s

constitutional rights under § 1983. Section 1983 imposes civil liability upon any person who,

under color of state law, subjects an individual to the deprivation of any rights, privileges, or

immunities protected by the Constitution or laws of the United States. See 42 U.S.C. § 1983;

Wimmer v. Suffolk Cty. Police Dep’t, 176 F.3d 125, 137 (2d Cir. 1999). Section 1983 is not itself



                                                   8
a source of any substantive rights, but rather is a vehicle by which citizens may seek to vindicate

rights conferred elsewhere. Albright v. Oliver, 510 U.S. 266, 271 (1994). “[T]o state a civil rights

claim under § 1983, a complaint must contain specific allegations of fact which indicate a

deprivation of constitutional rights.” Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 887 (2d Cir.

1987). Allegations that amount to “nothing more than broad, simple, and conclusory statements

are insufficient to state a claim under § 1983.” Id.

       Here, Plaintiff’s second cause of action broadly asserts that all defendants violated his

constitutional rights. ECF No. 7 at 13-17. These vague and conclusory statements do not give

Defendants “fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly,

550 U.S. at 555 (citation omitted); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim

for relief must contain a short and plain statement of the claim showing that the pleader is entitled

to relief”). Accordingly, Plaintiff’s second cause of action is DISMISSED as to these named

defendants.

               2.      Discrimination Based on Disability under the NYSHRL

       Defendants correctly argue that Plaintiff’s NYSHRL discrimination claim is time-barred

by the statute of limitations. “NYSHRL claims are subject to a one-year statute of limitations.”

Figueroa v. Foster, 864 F.3d 222, 235 (2d Cir. 2017). Because three years elapsed between the

relevant incidents and the filing of this action, Plaintiff’s NYSHRL claim is time-barred.

       Accordingly, Defendants’ motion to dismiss Plaintiff’s NYSHRL claim is GRANTED as

to the named defendants.

               3.      Deliberate Indifference to Plaintiff’s Serious Medical Needs and
                       Failure to Treat under § 1983

       Defendants only argue that O’Flynn and Baxter cannot be held liable for the actions of

their subordinates under this cause of action. Sheriffs can be held liable under § 1983 in their

                                                 9
individual capacities for their negligent acts of failing to adequately train and supervise their

subordinates. Ryan v. Moss, No. 11-CV-6015P, 2013 WL 956722, at *17 (W.D.N.Y. Mar. 12,

2013) (“Supervisory liability is a concept distinct from municipal liability, and is imposed against

a supervisory official in his individual capacity for his own culpable action or inaction in the

training, supervision or control of his subordinates” (quotation and citation omitted)).

         Because O’Flynn and Baxter have been sued in their individual capacities, Defendants’

motion to dismiss is DENIED with respect to the fourth cause of action against them.

         C.       John Does # 1-15 and Medical Staff Richard Roes # 1-10 Defendants

         Plaintiff’s claims under § 1983 are time-barred against the John Doe and Richard Roe

defendants. 3      State law governs the statute of limitations for § 1983 actions; in New York, the

applicable statute of limitations is three years. See N.Y. C.P.L.R. § 214(2); Owens v. Okure, 488

U.S. 235, 251 (1989); Jewell v. County of Nassau, 917 F.2d 738, 740 (2d Cir. 1990).

         Here, the statute of limitations began to run on May 8, 9, and 10, 2016 for each alleged

incident, and thus expired three years later, on May 8, 9, and 10, 2019. Plaintiff timely commenced

this action on May 7, 2019, but never named the John Doe or Richard Roe defendants, even in his

Amended Complaint filed on July 3, 2019. ECF No. 7. A plaintiff generally cannot use John Doe

pleadings “to circumvent statutes of limitations because replacing a John Doe with a named party

in effect constitutes a change in the party sued.” Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1075

(2d Cir. 1993) (internal citations omitted).                Thus, John Doe substitutions may only be

accomplished when the specifications of Federal Rule of Civil Procedure 15(c) are met, which




3
  In his response to Defendants’ motion to dismiss, Plaintiff fails to address Defendants’ argument that his claims are
time-barred against John Does # 1-15 and Medical Staff Richard Roes # 1-10. Plaintiff only argues that Defendants
VanDuzee, McGowen, Donovan, Leone, Willis, and Sarkis were all sufficiently identified in his Amended Complaint.
Indeed, they are all named in the case caption and the Court considers them to be named defendants. The Court’s
analysis in this section only applies to the John Does and Richard Roes listed in the case caption.

                                                         10
governs the relation back of amendments. See Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013);

see Fed. R. Civ. P. 15(c). Amended pleadings that satisfy Rule 15(c)’s requirements are considered

to “relate back” to the date of the original complaint. Hogan, 738 F.3d at 517.

        Rule 15(c)(1)(A) permits relation back when “the law that provides the applicable statute

of limitations allows relation back.” A court must examine the “controlling body of limitations

law” and apply state law if it provides “a more forgiving principle of relation back than the one

provided” by Rule 15(c). Hogan, 738 F.3d at 518 (internal quotation marks omitted). The Second

Circuit has held that New York law affords a “more forgiving principle of relation back in the John

Doe context,” id., providing that

        [a] party who is ignorant, in whole or in part, of the name or identity of a person
        who may properly be made a party, may proceed against such person as an
        unknown party by designating so much of his name and identity as is known. If the
        name or remainder of the name becomes known all subsequent proceedings shall
        be taken under the true name and all prior proceedings shall be deemed amended
        accordingly.

N.Y. C.P.L.R. § 1024.       “New York courts have interpreted [§ 1024] to permit John Doe

substitutions nunc pro tunc.” Hogan, 738 F.3d at 518-19 (collecting cases).

        Under § 1024, a plaintiff must show that he (1) exercised due diligence before the statute

of limitations expired to identify the defendant by name; and (2) described the John Doe party in

a way that fairly apprised the party that he is the intended defendant. Id. at 519 (collecting cases).

        The due diligence requirement of § 1024 “is not forgiving,” and it is the plaintiff’s burden

to identify the defendant’s name, or at least make a good faith effort to do so. Barrett v. City of

Newburgh, 720 F. App’x 29, 33 (2d Cir. 2017) (summary order) (citation omitted). “A plaintiff

exercising due diligence will take concrete and timely steps to ascertain an officer defendant’s

identity.”   Id. (citations omitted); see also Mabry v. N.Y.C. Dep’t of Corrs., No. 05 Civ.

8133(JSR)(JCF), 2008 WL 619003, at *6 (S.D.N.Y. Mar. 7, 2008) (allowing relation back where


                                                 11
the plaintiff “aggressively sought the identities of the defendants”). “[T]o employ the procedural

mechanism made available by CPLR 1024, the plaintiff must show that he made genuine effort[s]

to ascertain the defendants’ identities prior to the running of the Statute of Limitations.” Luckern

v. Lyonsdale Energy Ltd. P’ship, 229 A.D.2d 249, 253 (N.Y. App. Div. 1997) (internal quotation

marks omitted).

       There is no indication here that Plaintiff exercised any effort to identify the John Doe or

Richard Roe defendants. Accordingly, the Court finds that Plaintiff’s claims are time-barred

against the unnamed defendants, and the Court GRANTS Defendants’ motion to dismiss in that

regard. The John Doe and Richard Roe defendants will be terminated as parties to this case.

                                         CONCLUSION

       Defendants’ motion to dismiss is GRANTED IN PART and DENIED IN PART.

Remaining in the case are Plaintiff’s § 1983 claim for deliberate indifference to his medical needs

and ADA and Rehabilitation Act claims for discrimination. Monroe County, John Does # 1-15,

and Richard Roes # 1-10 are hereby dismissed as defendants from the case. The Clerk of Court is

directed to amend the case caption accordingly. By separate order, the Court will refer this case

to a magistrate judge for pretrial proceedings.

       IT IS SO ORDERED.

Dated: December 2, 2019
       Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




                                                  12
